IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 :   No. 60 MAP 2019
                                               :
                     Appellant                 :
                                               :   Appeal from the Order of the
                                               :   Montgomery County Court of
              v.                               :   Common Pleas, Criminal Division, at
                                               :   No. CP-46-CR-0002065-2012 dated
                                               :   December 6, 2018.
 ANTHONY MICHAEL CROZIER,                      :
                                               :
                     Appellee                  :


                                       ORDER



PER CURIAM                                            DECIDED: October 21, 2020

      AND NOW, this 21st day of October, 2020, the order of the court of common pleas

is REVERSED. See Commonwealth v. Lacombe, ___ A.3d ___, 2020 WL 4150283 (Pa.

filed July 21, 2020) (holding that Subchapter I of Sex Offender Registration and

Notification Act, 42 Pa.C.S. §§9799.51-9799.76, does not constitute criminal punishment

and not an ex post facto law).

      Anthony Crozier’s “Application for Oral Argument” is DENIED.